Lanzinger, J.,
concurring.
{¶ 28} I concur in the second paragraph of the syllabus and in the judgment order to remand the case to the court of appeals for further consideration, but write separately because I view State v. Saxon, 109 Ohio St.3d 176, 2006-Ohio-1245, 846 N.E.2d 824, in a more limited fashion. In Saxon, the appellate court had remanded the case for complete resentencing on multicount convictions even though the defendant had appealed his sentence on only one count. We held that pursuant to R.C. 2953.08(G)(2), an appellate court may review a sentence only if it has been appealed by the defendant. Id. at paragraph three of the syllabus.
{¶ 29} Here, Evans challenged his entire sentence, which included maximum prison terms for multiple offenses, allowing an additional sanction for the repeat violent offender (“RVO”) specification. Rather than rule on all issues presented, the court of appeals found error in the trial court’s failure to make pre-Foster findings for the RVO specification and remanded the entire sentence to the trial court for resentencing. See State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
{¶ 30} This penalty-enhancing RVO specification is attached to a particular count in an indictment, and the extra sanction may be imposed only after a maximum prison term is imposed for the underlying offense. Therefore, in my view, a sanction for a specification should be considered part of a “sentence” under R.C. 2929.01(FF) since it is also part of “the sanction or combination of sanctions imposed by the sentencing court on an offender who is convicted of or pleads guilty to an offense.” (Emphasis added.)
{¶ 31} Sentencing errors in discretionary appeals are governed by R.C. 2953.08(G)(2): “The appellate court may increase, reduce, or otherwise modify a sentence that is appealed under this section or may vacate the sentence and remand the matter to the sentencing court for resentencing.” This directive is simple when the court is reviewing a sentence on a single offense. The problems arise when an entire sentence involving more than one offense or including at least one specification is appealed, but error is discovered in only a portion of the entire sentence. The court of appeals need not necessarily vacate and remand for resentencing, because it has the discretion to “increase, reduce, or otherwise modify” the sentence that is appealed. Errors that occur in sentences for specifications post -Foster may be particularly well suited for this treatment.1 The statute allows the appellate court to correct sentences itself and to save remands of “the matter” for sentences that are vacated and require de novo *107hearings. The statute, however, leaves the choice to the discretion of the court of appeals.
{¶ 32} I would therefore clarify the first paragraph of the syllabus to read that “pursuant to R.C. 2953.08(G)(2), an appellate court need not vacate and remand an entire sentence imposed upon a defendant when the only error pertains to a sanction for a single offense or specification in a multioffense sentence, but it may vacate and remand or may modify the sanction that relates solely to the offense or specification in which error was found.”
Donovan, J., concurs in the foregoing opinion.

. In State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470, we ordered new sentencing hearings in the trial court for all cases pending on direct review. Id., ¶ 104.